DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive. 37 CFR 1.83(a) states: “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”.  Applicant has not admitted on the record that the features claimed but not shown are “conventional”, thus the drawing objections are maintained below as they apply to the amended claims.  Should Applicant admit that the claimed but not shown features are “conventional”, such will be noted with respect to the prior art.  Applicant is reminded that no new matter may be added to the drawings.  
Applicant’s arguments, filed with respect to the specification objection have been fully considered and are persuasive, however, because the submission of the amended portions of the specification were not presented in compliance with 37 CFR 1.52(a)(v) which states: “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”, the amendment to the specification 
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.   Please see below for new claim objections, necessitated by Amendment.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn.   Please see below for new rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that Hartfield does not meet “used for introducing a part of gas-liquid two-phase refrigerant into the falling film evaporator” and “used for introducing a part of gas-liquid two-phase refrigerant into the lower portion of the falling film evaporator” since Hartfield does not provide “gas-liquid two-phase refrigerant” through the bypass.  This is not found persuasive since the structure corresponds to that claimed.  Applicant is reminded of MPEP 2114 II which states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).” and of MPEP 2115 which states in part: “In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.   In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580.”.  Applicant is arguing about an intended use for the bypass branch without structurally differentiating it from the prior art.  Accordingly, the rejections are maintained below.  



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets”, “wherein the bypass branch comprises a plurality of bypass outlets; wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator”, “wherein the bypass branch comprises a plurality of bypass branches”, “wherein a pipe of the bypass branch has a circular and/or a rectangular and/or trough cross-section”, “wherein the oil return branch has a plurality of oil intake points”, “wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator”, “wherein the oil intake point is arranged at a bottom of the housing of the falling film evaporator”, “wherein the oil return branch comprises a plurality of oil return branches” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The amendment to the specification filed 18 June 2021 has not been entered because it does not conform to 37 CFR 1.52(a)(v) because it is not: “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”  Resubmission of the amendment to the specification in black and white with appropriate markings will resolve the objection.


Claim Objections
Claim 1 is objected to because of the following informalities:  “an refrigerant outlet” and “an refrigerant inlet” appear to be in error for “a refrigerant outlet” and “a refrigerant inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 is newly presented.  Claim 24 recites the limitation “wherein the bypass inlet is directly connected to the outlet of the throttle element”.  Applicant’s disclosure does not support this limitation (see paragraphs [0009]; [0011]; [0016]; Figures 1 and 2 #130, #300; #320: none of which specify “directly connected to the outlet of the throttle element”).  Accordingly, claim 24 adds new matter to the claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “wherein the bypass inlet is directly connected to the outlet of the throttle element”.  Claim 1, upon which claim 24 depends recites “having a bypass inlet connected to downstream of the throttle element”.   Claim 24 requires at the throttle element, not “downstream of the throttle element”.  These are mutually exclusive conditions.  Additionally, “the outlet of the throttle element” lacks appropriate antecedent basis in the claims.  To the extent the claim can be understood, an attempt was made to apply prior art below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfield et al. (US 5,561,987: cited by Applicant).
Regarding claim 1, Hartfield et al. shows a refrigeration system (see at least Figure 13), comprising: a refrigeration loop (see at least Figure 13, refrigeration system #1) having an refrigerant outlet of a compressor (see at least Figure 13, compressor #2 with outlets #10/#11), a condenser (see at least Figure 13, condenser #5), a throttle element (see at least Figure 13, expansion valve #7), a falling film evaporator (see at least Figure 13, falling film evaporator #8), and an refrigerant inlet of the compressor which are connected in sequence by pipes (see at 
Regarding claim 2, Hartfield et al. further shows wherein the bypass inlet is disposed on or upstream of the distributor (see at least Figure 13, inlet #98 is upstream of distributer #37).
Regarding claim 3, Hartfield et al. further shows wherein the bypass inlet is higher than the bypass outlet in a vertical direction (see at least Figure 13, as depicted and as described, inlet #98 is higher than the outlet #100).
Regarding claim 4, Hartfield et al. further shows wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets (see at least Figure 13, downstream of bypass inlet #98, there is another inlet at valve #105 and in addition to outlet #100, there is another outlet into #44).
Regarding claim 6, Hartfield et al. further shows wherein the bypass outlet is arranged at a bottom of the housing of the falling film evaporator (see at least Figure 13, #100 is at the bottom of the housing of evaporator #8).
Regarding claim 12, Hartfield et al. further shows wherein the oil intake point is arranged at a bottom of the housing of the falling film evaporator (see at least Figure 13, #39 is arranged at the bottom of the housing of evaporator #8).

Claim(s) 16, 17, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfield et al. (US 5,561,987: cited by Applicant).
Regarding claim 16, Hartfield et al. shows a falling film evaporator comprising: a housing (see at least Figure 13, evaporator #8 has a housing surrounding the distributer, pipes, etc.), a distributor disposed at an upper portion inside the housing (see at least Figure 13, distributer #37); a heat exchange pipeline disposed inside the housing and below the distributor (see at least Figure 13, evaporator tubes #38); an oil intake point disposed at a lower portion of the falling film evaporator (see at least Figure 13, lubricant recovery outlet #39 of evaporator #8 which is the intake of line #40/#42); and a bypass branch (see at least Figure 13, line #99) having a bypass inlet connected to the distributer (see at least Figure 13, inlet #98) and a bypass outlet connected to the lower portion of the falling film evaporator (see at least Figure 13, inlet #100 of the evaporator which is the outlet of line #99) and used for introducing a part of gas-liquid two-phase refrigerant into the falling film evaporator (intended use, the structure meets the claim and is capable of introducing two-phase refrigerant).
Regarding claim 17, Hartfield et al. further shows wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets (see at least Figure 13, downstream of bypass inlet #98, there is another inlet at valve #105 and in addition to outlet #100, there is another outlet into #44).
Regarding claim 19, Hartfield et al. further shows wherein the bypass outlet is arranged at a bottom of the housing of the falling film evaporator (see at least Figure 13, #100 is at the bottom of the housing of evaporator #8).
Regarding claim 23, Hartfield et al. further shows wherein the oil intake point is arranged at a bottom of the housing of the falling film evaporator (see at least Figure 13, #39 is arranged at the bottom of the housing of evaporator #8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. (US 5,561,987: cited by Applicant).
Hartfield et al. discloses all the elements of claim 1, upon which claims 5, 7, 9, and 24 depend (see rejection(s) above).  
Regarding claim 5, Hartfield et al. does not disclose wherein the bypass branch comprises a plurality of bypass outlets; wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, 
However, it is old and well-known in the art to provide a plurality of outlets in an evaporator in an evenly spaced manner, as evidenced by other outlets in the evaporator of Hartfield et al. being evenly spaced (see at least Figures 2-12, a plurality of other refrigerant outlets in Hartfield et al. are evenly spaced).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the evaporator of Hartfield et al. with wherein the bypass branch comprises a plurality of bypass outlets; wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, since, as disclosed by Hartfield et al., such spacing is old and well-known in the art and would provide the benefit of greater fluidization within the evaporator.  
Regarding claim 7, Hartfield et al. does not disclose wherein the bypass branch comprises a plurality of bypass branches.  However, it has been held that mere duplication of parts of an invention has no patentable significance unless a new an unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  In this case, only the predicable benefit of increasing bypass throughput would result from the change.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein the 
Regarding claim 9, Hartfield et al. is silent wherein a pipe of the bypass branch has a circular and/or rectangular and/or trough cross-section.
However, it is old and well-known in the art to provide pipes having a circular and/or rectangular and/or trough cross-section, as evidenced by the other pipes of Hartfield et al. having a circular and/or rectangular and/or trough cross-section (see at least Figures 2-12, a plurality of conduits/lines/pipes are depicted with circular cross-section).  
It would, therefore, have been obvious to one having ordinary skill in the art to provide a pipe of the bypass branch has a circular and/or rectangular and/or trough cross-section, since, as disclosed by Hartfield et al., such pipe cross-section is old and well-known in the art and would provide the benefit of selection of a common pipe type allowing for easy replacement.  
Regarding claim 24, Hartfield et al. does not disclose wherein the bypass inlet is directly connected to the outlet of the throttle element.
However, it has been held that omission of an object and its function is obvious if its function is not desired (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein the bypass inlet is directly connected to the outlet of the throttle element since such provision would merely require the omission of the separator #92, which would provide the predicable result of providing the evaporator with gas-liquid refrigerant through both the distributer and the bypass outlet.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Yoon et al. (US 2009/0107173: previously cited).
Regarding claim 8, Hartfield et al. is silent regarding wherein a smallest flow cross-sectional area of a pipe of the bypass branch is 0.5%-20% of a flow cross-sectional area of a pipe of the refrigeration loop downstream of the throttle element.
However, cross-sectional area of a bypass branch is a results effective variable, as evidenced by Yoon et al. (see at least paragraph [0103]: adjustment of area of bypass adjusts fluid pressure).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bypass of Hartfield et al. with wherein a smallest flow cross-sectional area of a pipe of the bypass branch is 0.5%-20% of a flow cross-sectional area of a pipe of the refrigeration loop downstream of the throttle element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Weller (US 3,306,063: previously cited).
Regarding claims 10 and 11, Hartfield et al. does not disclose wherein the oil return branch has a plurality of oil intake points and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator.
Weller teaches another refrigeration system wherein the oil return branch has a plurality of oil intake points (see at least oil openings #52; column 3, lines 38-46) and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator (see at least oil openings #52 arranged evenly in a mirror symmetric fashion).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein the oil return branch has a plurality of oil intake points and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).
Regarding claim 14, Hartfield et al. does not disclose wherein the oil return branch comprises a plurality of oil return branches.
Weller teaches another refrigeration system comprising a plurality of oil return branches (see at least oil openings #52; column 3, lines 38-46: the presence of multiple openings is indicative of multiple branches). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. wherein the oil return branch comprises a plurality of oil return branches, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Ikezaki (JP 57-38692: English Abstract previously provided by Examiner).
Regarding claim 13, Hartfield et al. does not disclose wherein an ejector is disposed on the oil return branch, the ejector having a first ejection inlet connected to the oil intake point, a second ejection inlet connected to an inlet side of the condenser, and an ejection outlet connected to the refrigerant inlet of the compressor.
Ikezaki teaches another refrigeration system wherein an ejector is disposed on an oil return branch (see at least ejector #14; Abstract), the ejector having a first ejection inlet connected to an oil intake point (see at least @line #37), a second ejection inlet connected to an inlet side of a condenser (see at least @line #49), and an ejection outlet connected to the refrigerant inlet of the compressor (see at least @line #30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein an ejector is disposed on the oil return branch, the ejector having a first ejection inlet connected to the oil intake point, a second ejection inlet connected to an inlet side of the condenser, and an ejection outlet connected to the refrigerant inlet of the compressor, as taught by Ikezaki, to improve the .

Claims 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. (US 5,561,987: cited by Applicant).
Hartfield et al. discloses all the elements of claim 16, upon which claims 18, 20, and 21 depend (see rejection(s) above).  
Regarding claim 18, Hartfield et al. does not disclose wherein the bypass branch comprises a plurality of bypass outlets; wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, though, as noted with respect to claim 16, above, the bypass outlet is on a lower portion of the housing of the falling film evaporator.  
However, it is old and well-known in the art to provide a plurality of outlets in an evaporator in an evenly spaced manner, as evidenced by other outlets in the evaporator of Hartfield et al. being evenly spaced (see at least Figures 2-12, a plurality of other refrigerant outlets in Hartfield et al. are evenly spaced).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the evaporator of Hartfield et al. with wherein the bypass branch comprises a plurality of bypass outlets; wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, since, as disclosed by Hartfield et al., such spacing is old and well-known in the art and would provide the benefit of greater fluidization within the evaporator.  
Regarding claim 20, Hartfield et al. does not disclose wherein the bypass branch comprises a plurality of bypass branches.  However, it has been held that mere duplication of parts of an invention has no patentable significance unless a new an unexpected result is In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  In this case, only the predicable benefit of increasing bypass throughput would result from the change.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Hartfield et al. with wherein the bypass branch comprises a plurality of bypass branches, since such would involve only duplication of the bypass branch and would result in the predicable benefit of increasing bypass throughput allowing for greater fluidization within the evaporator.  
Regarding claim 21, Hartfield et al. is silent wherein a pipe of the bypass branch has a circular and/or rectangular and/or trough cross-section.
However, it is old and well-known in the art to provide pipes having a circular and/or rectangular and/or trough cross-section, as evidenced by the other pipes of Hartfield et al. having a circular and/or rectangular and/or trough cross-section (see at least Figures 2-12, a plurality of conduits/lines/pipes are depicted with circular cross-section).  
It would, therefore, have been obvious to one having ordinary skill in the art to provide a pipe of the bypass branch has a circular and/or rectangular and/or trough cross-section, since, as disclosed by Hartfield et al., such pipe cross-section is old and well-known in the art and would provide the benefit of selection of a common pipe type allowing for easy replacement.  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 16, above, and further in view of Weller (US 3,306,063: previously cited).
Regarding claim 22, Hartfield et al. does not disclose comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator.
Weller teaches another refrigeration system comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator (see at least oil openings #52 arranged evenly in a mirror symmetric fashion; column 3, lines 38-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763